Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a second dielectric layer, disposed on the first dielectric layer and laterally surrounding the die, the second dielectric layer comprises a second edge portion on the first edge portion and a second center portion in contact with a sidewall of the die, wherein the second edge portion is thinner than the second center portion; [[and]] a conductive terminal, disposed over the die and the second dielectric layer, and electrically connected to the die; and a carrier, bonded to the first dielectric layer through a bonding film.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 7, there is no teaching, suggestion, or motivation for combination in the prior art to include a total thickness variation of the dielectric structure is less than a total thickness variation of the second dielectric layer; and a conductive terminal, disposed over the first die and the dielectric structure, and electrically connected to the first diem -3-Customer No.: 31561 Docket No.: 07763 6-US-PA-1-OC Application No.: 17/015,039 wherein an interface is existed between the first dielectric layer and the second dielectric layer, a first portion of the interface is coplanar with the bottom surface of the first die, and a second portion of the interface is higher than the first portion and laterally aside the first die.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 13, there is no teaching, suggestion, or motivation for combination in the prior art to include a first bonding structure over the semiconductor substrate; a second dielectric layer, disposed on the first dielectric layer and laterally wrapping around the die, the second dielectric layer comprises a bottom rounding corner covered by the first dielectric layer, wherein a first thickness of the first dielectric layer covering the bottom rounding corner is larger than a second thickness of the first dielectric layer contacting a bottom surface of the die; a redistribution layer (RDL) structure disposed on the die and the second dielectric layer; and a conductive terminal, electrically connected to the die through the RDL structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893